—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the Presentment Agency appeals from an order of the Family Court, Queens County (Bogacz, J.), dated June 12, 2012, which dismissed the petition.
Ordered that the order is reversed, on the law and in the exercise of discretion, without costs or disbursements, and the petition is reinstated.
For the reasons stated in our decision on the companion appeal, the Family Court erred in dismissing the subject juvenile delinquency petition on the ground that the respondent’s right to a speedy fact-finding hearing had been violated (see Matter of David P., 106 AD3d 745 [2013] [decided herewith]; see also Family Ct Act § 340.1 [2]; Matter of Tierra H., 83 AD3d 837, 838 [2011]; Matter of Sheldon M., 48 AD3d 814, 815 [2008]; Matter of Teniqua Y., 299 AD2d 490, 491 [2002]; Matter of Iola C., 262 *734AD2d 558 [1999]). Rivera, J.R, Leventhal, Austin and Miller, JJ., concur.